Citation Nr: 1550789	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for essential tremors (also claimed as Parkinson's disease), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Nashville RO has current jurisdiction. In his March 2010 VA Form 9, the Veteran limited the appeal to the claims listed on the title page above.

In February 2014, the Board remanded the appeal for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran's service treatment records (STRs) were discussed in the pertinent rating decision and SOC, they have not been properly uploaded to his electronic file.  The associated entry in VBMS, labeled "STR-Medical" contains several service documents, but no actual service treatment records.  VBMS Entry March 31, 3014.  The Veteran's VBMS and Virtual VA files do not otherwise reveal the records.

In February 2014 the RO was directed to contact the appropriate service department and/or records custodian, including the National Personnel Records Center (NPRC), to request copies of the command history and deck logs of the USS Enterprise to verify the Veteran's alleged herbicide exposure.

In February 2011, the Joint Services Records Research Center (JSRRC) provided a synopsis of the requested command history, but stated, "the dates you provided exceed the maximum cumulative 60-day period for us to conduct deck log research."  VBMS Entry February 11, 2015.  No follow-up research of the deck logs was undertaken.

In Gagne v. McDonald, No. 14-0334, 2015 (Vet. App. Oct. 19, 2015), the United States Court of Appeals for Veterans Claims (Court) held that VA was, at minimum, obligated to submit multiple requests to the JSRRC covering the relevant time window in 60-day increments.  VA's duty to assist was not bound by the JSRRC's 60-day requirement, and the fact that multiple record searches may burden JSRRC employees does not make those efforts futile.  The only limitation to this duty provided by the Court, other when searches are "futile," is that the duty to assist does not require unlimited searches, or "'fishing expeditions' over an indefinite period of time."  

Further research into the deck logs of the USS Enterprise is required to comply with the Board's February 2014 remand and the Court's recent holding in Gagne.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, in April 2015, the Court held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1801450.  Research from the JSRRC shows that the ship's command history does not document that the ship docked or transited inland waterways, or that the ship's personnel stepped foot in the Republic of Vietnam.  At present, the Veteran's ship is not included among the list of ships associated with service in Vietnam and exposure to herbicide agents, and the waters in which he contends he was exposed to herbicides are not included as inland water bodies.  However, given the ongoing development of the matter in light of the Gray decision, on remand the RO must address whether the Veteran served in any inland waterway as defined by VA.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all Veteran's service treatment records from the National Personnel Records Center and or any other pertinent custodian(s) have been obtained, and ASSOCIATE ALL SUCH RECORDS WITH the Veteran's electronic claims folder.  Note that the Veteran's service treatment records were previously of record, as they are discussed in the pertinent rating decision and statement of the case.

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2) , the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 

2.  Contact the Veteran and ask him to narrow the exact timeframe in which he contends he was exposed to herbicides while serving on the USS Enterprise, to the extent possible.  

3.  Contact the appropriate service department and/or records custodian(s), to include the NPRC and JSRRC, to request copies of the deck logs of the USS Enterprise to verify the Veteran's alleged herbicide exposure.  

Personnel records indicate that the Veteran served on the USS Enterprise from October 1965 through July 1966.  VBMS Entry April 1, 2014.  These dates, and any other dates identified by the Veteran, must be included in the request.

THE RO IS ADVISED THAT pursuant to Gagne v. McDonald, No. 14-0334, 2015 (Vet. App. Oct. 19, 2015), several sequential requests may be required until the entire period is covered.  As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2) , the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 

4.  After determining the locations of the USS Enterprise during the months the Veteran served on the ship while it was in or near the territorial waters of the Republic of Vietnam, the RO should review those locations in light of the Court's decision in Gray v. McDonald, No. 13-3339, 2015 WL 1843053.  The RO should specifically address whether the USS Enterprise ever entered an inland waterway as VA defines that term. 
 
5.  If herbicide exposure cannot be verified following completion of the above actions, the RO should issue a formal finding explaining all efforts made and notify the appellant and his representative.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, IN ORDER TO EXPEDITE REVIEW OF HIS APPEAL, THE VETERAN IS ADVISED THAT HE SHOULD MAKE EVERY EFFORT TO RECALL THE EXACT TIME FRAMES, WITHIN 60 DAY PERIODS, THAT HE WAS ALLEGEDLY EXPOSED TO HERBICIDES, AS ABOVE.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




